Citation Nr: 1610467	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.  

2. Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus.

4. Entitlement to service connection for a right hand disability.  

5. Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The December 2009 rating decision denied service connection for type II diabetes mellitus, hypertension, and peripheral neuropathy of the lower extremities.  The September 2010 rating decision denied service connection for a right hand disability and granted service connection for bilateral hearing loss with an initial noncompensable disability rating.  

The Veteran testified at a hearing in October 2013 before the undersigned.  A copy of the transcript is of record.  

In January 2015, the Board denied the service connection claims that are listed above.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an October 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's January 2015 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In January 2015, the Board also remanded the Veteran's increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.  It has been completed and the AOJ issued a Supplemental Statement of the Case in August 2015.  The Board received the case later in August 2015 and the Veteran's representative provided a statement in January 2016.  As all development with regard to the increased rating claim has been completed, the Board may adjudicate the claim.  

The issues of entitlement to service connection for hypertension, peripheral neuropathy of the lower extremities, and a right hand condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to herbicides in Thailand. 

2. The Veteran's hearing loss has not been worse than Level II in either ear during the appeal period.  


CONCLUSIONS OF LAW

1. The Veteran's type II diabetes mellitus was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, service personnel records, and VA medical treatment records.  While the Veteran is receiving benefits from the Social Security Administration (SSA), he stated at his October 2013 hearing that these benefits are based on retirement age and not disability.  Thus, these records are not considered relevant and a remand to obtain them would serve no useful purpose.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran was afforded VA audiological examinations in August 2010, November 2012, and May 2015 to evaluate the severity of his bilateral hearing loss.  Although the November 12 VA examination did not do so, August 2010 and May 2015 examinations include a description of the functional effects of his hearing loss.  Martinak v. Nicholson, 21 vet. App. 447 (2007).  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history and because they describe his hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing before the undersigned in October 2013.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

Given the granting of service connection for type II diabetes mellitus, any further development or notification action  under the VCAA with regard to that issue would not benefit the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The nexus requirement may alternatively be satisfied if the Veteran was exposed to herbicides in service and has a disease that is presumed to be associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  

There is no presumption of herbicide exposure for service in Thailand.  Instead, VA is instructed to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  VA is directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  See Veterans Benefits Adjudication Manual M21-1 IV.ii.1.H.5.b.  

At his October 2013 hearing, the Veteran asserted that he was exposed to herbicides while serving at Takhli Royal Thai Air Force Base (RTAFB) in Thailand.  His service personnel records show that he served there from September 1967 to September 1968.  He states that even though his military occupational specialty (MOS) was an inventory management specialist, which is an MOS not ordinarily associated with perimeter duty, he was assigned guard duty on two or three occasions that required him to walk the perimeter.  In this case, there is nothing in the record that show that the Veteran's statement is not credible.  Additionally, herbicide exposure was conceded on the record at the Veteran's October 2013 hearing.  Therefore, the Board concedes that the Veteran was exposed to herbicides while serving at Takhli RTAFB.  

To the extent that the Veteran asserts that he had in-country service in the Republic of Vietnam, the Board need not address this contention because herbicide exposure has been conceded based on service in Thailand.  

If a veteran was exposed to an herbicide agent during active military service, type II diabetes mellitus is presumed to be service-connected.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  Therefore, because the Veteran has been diagnosed with type II diabetes mellitus and has been exposed to herbicides, service connection is granted.  

III. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in May 2010.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2015).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2015).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2015).  The Veteran's hearing loss does not manifest as an exceptional pattern of hearing loss.   

The Veteran underwent a VA examination in August 2010.  His pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
75
70
LEFT
15
15
25
55
60

The average pure tone threshold was 58 in the right ear and 39 in the left ear.  His Maryland CNC word recognition was 92 percent in the right ear and 94 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2015); see also Martinak, 21 Vet. App. at 455-56.  Specifically, the Veteran stated that he had difficulty hearing speech in noise or at a distance.  

Applying the results of the August 2010 examination to Table VI reflects that the Veteran had Level II hearing loss in his right ear and Level I hearing loss in his left ear.  Applying Level II for the right ear and Level I for the left ear to Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85 (2015).

The Veteran underwent a second VA examination in November 2012.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
50
45
LEFT
15
20
30
60
65

The average pure tone threshold was 35 in the right ear and 44 in the left ear.  His Maryland CNC word recognition was 94 percent in the right ear and 90 percent in the left ear.  

During the examination, the audiologist did not describe the functional effects of the Veteran's hearing loss.  38 C.F.R. § 4.10 (2015); see also Martinak, 21 Vet. App. at 455-56.  However, the examiner concluded that the hearing loss had no impact on his ordinary conditions of daily life or ability to work.  

Applying the results of the November examination to Table VI reflects that the Veteran had Level I hearing loss in his right ear and Level II hearing loss in his left ear.  Applying Level I for the right ear and Level II for the left ear to Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85 (2015).

At his October 2013 hearing, the Veteran competently and credibly testified that he turned up the volume on his television, that he could not hear well unless the person speaking was facing him, and that he had problems talking on the phone.  He also stated that his right ear hearing loss was more severe than his left ear hearing loss.  

The Veteran underwent a third VA examination in May 2015.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
45
40
LEFT
10
20
30
60
60

The average pure tone threshold was 33 in the right ear and 43 in the left ear.  His Maryland CNC word recognition was 94 percent in each ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2015); see also Martinak, 21 Vet. App. at 455-56.  Specifically, the Veteran stated that he had intermittent difficulty clearly understanding speech, including when he was unable to see the speaker.  He stated that he turned the volume on the television up louder than normal.  He stated that he could not hear the telephone with his right ear, but could with his left ear.  

Applying the results of the May 2015 examination to Table VI reflects that the Veteran had Level I hearing loss in both ears.  Applying Level I for the right ear and Level I for the left ear to Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85 (2015).

Based upon the results from the three VA examinations discussed above, the Board finds that the criteria for an initial compensable disability rating for hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2015).   

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the rating criteria compensates for the effects of the Veteran's hearing loss.  He reports that he has difficulty hearing speech with background noise or at a distance.  He also stated that he had problems hearing when he could not see the speaker, that he needed to turn up the volume on the television, and that he could not hear the telephone with his right ear.  These manifestations are contemplated by the rating schedule, which compensates for measurable effects of hearing impairment.  

The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hearing loss, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 2016 WL 747304 (Vet. App. February 26, 2016).  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that his service-connected disabilities have caused unemployability.  At his May 2015 VA audiological examination, he stated that he was retired, and he has not otherwise asserted that he stopped working due to a service-connected disability or disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Service connection for type II diabetes mellitus is granted.  

An initial compensable disability rating for bilateral hearing loss is denied.  


REMAND

Remand is necessary in this case for the following reasons.  

With regard to hypertension, the Veteran asserts that it is due to type II diabetes mellitus or herbicide exposure.  The record does not contain enough information for the Board to determine whether his hypertension was caused or aggravated by his type II diabetes mellitus.  Additionally, the National Academy of Sciences has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010).  A VA examination is needed for the Veteran's hypertension to address both secondary service connection and direct causation due to herbicide exposure.  

With regard to peripheral neuropathy of the lower extremities, the record does not contain enough information for the Board to determine whether it is caused or aggravated by the Veteran's type II diabetes mellitus.  A VA examination is needed.  

With regard to a right hand disability, the Veteran's service treatment records (STRs) show that in November 1967, he had a sore right fourth proximal interphalangeal joint.  An x-ray was ordered and it was negative.  He was treated with heat and told to take aspirin.  He underwent a VA examination in September 2010.  The examiner diagnosed a deformity of the right fifth distal interphalangeal joint and provided a negative opinion without addressing the Veteran's in-service right fourth finger injury.  The September 2010 opinion is inadequate.  Additionally, at his October 2013 hearing, the Veteran reported weakness and tingling in his entire right hand and thought that it was "nerve impairment" due to his in-service injury.  The record does not contain enough information for the Board to adjudicate this claim.  A VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected type II diabetes mellitus.

ii. Whether it is at least as likely as not that hypertension was aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  

iii. IF AND ONLY IF the examiner determines that the Veteran's hypertension was not caused or aggravated by his service-connected type II diabetes mellitus, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service.  

iv. The examiner must specifically provide an opinion as to whether it is at least as likely as not the Veteran's hypertension was directly caused by his exposure to herbicides.  In providing this opinion, it is not sufficient for the examiner to conclude that there is no direct causation because hypertension is not on the list of diseases that are presumptively linked to herbicide exposure.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for his peripheral neuropathy of the lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities was proximately due to or the result of his service-connected type II diabetes mellitus.

ii. Whether it is at least as likely as not that peripheral neuropathy of the lower extremities was aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  

iii. IF AND ONLY IF the examiner determines that the Veteran's peripheral neuropathy of the lower extremities was not caused or aggravated by his service-connected type II diabetes mellitus, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities began during active service or is related to an incident of service.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his right hand disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide all diagnoses for any disability of the Veteran's right hand and fingers.  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not(50 percent or greater probability) that the Veteran's right hand disability began during active service or is related to an incident of service, including his November 1967 right fourth finger injury.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


